Title: From George Washington to Robert Stewart, 27 July 1756
From: Washington, George
To: Stewart, Robert



[Winchester, 27 July 1756]
To Captain Robert Stewart, at Maidstone.Sir,

I received yours—and immediately set the Smith to work about the Tools; which you will receive very soon: but as they are not necessary for beginning the work, need not delay you.
I can not pretend at this time to fix on a day for your march as the Enemy are about us—It must be left to yourself to determine: If it can be done without leaving the Inhabitants in danger, the sooner you march the better. But if you judge, from the accounts you receive, that they will be exposed by your quitting the place—I would have you remain there sometime longer. I designed to have made the Gate wider, but thought it would cramp the guard-rooms too much: If you think they will be large enough, you may widen the gate. I desire you will send me an exact Return of your Company, agreeable to the enclosed; and I must have weekly returns made me in the usual manner, of your own Company—and direct Captain Gist to the same.

As to providing a Surgeon for your Detachment, it is impossible it can be done. The Committee have only allowed two; who must be kept at this and Fort Cumberland, as there is the greatest number at those two places. I can not pretend to allow the Doctor now with you any thing, unless upon extraordinary occasions—As to the Officers and men doing it, I have no objection. The Surgeon is obliged to furnish medicines for the men—The Commissary will be down with you to consult on the ways and means of supplying you with provision—As I have no concern with the Provisions nor medicines—you must for the future write to the Commissary and Surgeon upon those heads. I am &c.

G:W.
Winchester, July 27th 1756.    

